DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
12. The proxy controller suit of claim 
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stephens, Jr. (US Pub. No. 2017/0129105 A1) shows a proxy controller suit (Fig. 1E and paras. 76 and 79) and for enabling an operator to control an actual or virtual proxy 403 in an actual or virtual remote space (Mars, para. 76), the proxy controller suit comprising: a central tracking unit 424 (para. 73), wherein the central tracking unit is configured to provide the position of the operator in a tracked space (Fig. 1E and para. 73);  a first motion sensor 69 attached to a first location on a first appendage of the operator (Fig. 4 and paras. 118 and 119) at a known first distance from the central tracking unit (para. 79), wherein the movement of the first motion sensor is determined with reference to the first motion sensor (Fig. 4 and paras. 118 and 119);  and a second motion sensor 69 attached to a second location on the first appendage of the operator at a known distance from the first motion sensor (Fig. 4 and paras. 118 and 119), wherein the movement of the second motion sensor is determined as a function of the measurements made by the first motion sensor (Fig. 4 and paras. 118 and 119). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the first motion is at a known first distance from the central tracking unit, wherein the movement of the first motion sensor is determined with reference to the central tracking unit;  and that the second motion sensor is at a known distance from the first motion sensor, wherein the movement of the second motion sensor is determined as a function of the measurements made by the first motion sensor. 
		The prior art of record does not show this configuration, therefore claim 1 is allowable.
		Claims 2 – 10 are allowable at least by virtue of their dependence on claim 1.    
		Claim 11 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 12 – 14 are allowable at least by virtue of their dependence on claim 11.    
		Claim 15 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 16 – 20 are allowable at least by virtue of their dependence on claim 15.    
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627